86 F.3d 1153
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Miles Thomas CLARKE, Defendant-Appellant.
No. 95-7212.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 29, 1996.

E.D.Va.
DISMISSED.
Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   J. Calvitt Clarke, Jr., Senior District Judge.  (CR-89-136-N, CA-95-673-2)
Miles Thomas Clarke, Appellant Pro Se.
Laura Marie Everhart, Assistant United States Attorney, Norfolk, Virginia, for Appellee.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny a certificate of appealability and dismiss on the reasoning of the district court.   United States v. Clarke, Nos.  CR-89-136-N;  CA-95-673-2 (E.D.Va. July 19, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED